DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1, 12 and 21 require a user equipment (UE) configured to create a sidelink grant, from a pool of resources, for transmission of PDUs, performing a sidlinnk resource reselection upon determining whether resources corresponding to the grant are sufficient to fulfill a latency requirement for a packet delay budget (PDB). Then the UE reselects from the pool, other resources to transmit the PDUs based on the initial resources not being sufficient.
Closest art prior is discussed below:
3GPP TS 36.321 teaches a UE that that receives a SL grant (which is different than the claimed creating a SL grant) and determines whether the grant is sufficient to transmit data in the sidelink channel (STCH) (i.e., is there enough bandwidth in the grant to satisfy the amount of data in the STCH) but doesn’t make a determination regarding latency. See Section. 5.14.1.
3GPP TS 23.303 v13.4.0 discloses ProSe Per-Packet Priority (PPPP) but not in the context of V2X communications and not in the context of delay/latency requirements. Section 5.4.6.
HONG (US20190045521), teaches a V2X latency requirement but does not teach a UE that creates a grant (rather the grant is issued by ENB rather than created by UE). Para. 0105.
Han (US20170303319), teaches a UE determining whether the obtained D2D transmission resource is sufficient for a low-delay message (para 0243-00253) but does not teach creating its own grant and does not teach making said determination based off resources of its own created grant. 
LEE (US20160219620) teaches a UE in autonomous mode that selects a sidelink grant from a resource pool (configured by a BS) but does not teach making a determination regarding latency, V2X or PPPP. Para. 0152-0159, 0175.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478